An information charging a felony in a criminal prosecution is in every respect a substitute for the process of indictment by a grand jury, the right to which is guaranteed by the 10th Section of the Bill of Rights of the Florida Constitution, except in those cases wherein criminal informations are permitted to be filed by prosecuting officers in lieu of indictments by Grand Juries.
In granting to prosecuting officers the right to file informations in felony prosecutions, it was contemplated that such prosecuting officers proceed in the matter of investigating the basis for such informations, in exactly the same manner as a Grand Jury, that is to say, by having the witnesses to the offense personally summoned before the Prosecuting officer and there put under oath to testify as to the facts of the alleged crime, and be subject to prosecution for perjury should the testimony given before the prosecuting officer be falsely given. *Page 764 
County Solicitors and other prosecuting officers authorized to file felony informations act judicially with respect to the subject matter of their investigations preliminary to the act of preparing and filing in court the formal accusation that is evidenced by an information, and therefore a criminal information is as much subject to abatement as an indictment, when it is alleged and shown by appropriate plea, that it was unlawfully arrived at by a procedure not countenanced by the criminal law.
Nothing is more important to the happiness and security of the people than that prosecuting officers be held to a strict compliance with those requirements that have been designed to prevent the institution of criminal prosecutions without "probable cause" adduced before such officers in the form ofsworn testimony of the accusing witnesses, absent which no prosecutor has the constitutional right to subject the citizen to arrest and prosecution for a felony that anciently could only be brought to trial by the concurrent judgment of twelve members of a common law grand jury finding the existence of the probable cause that is now left to the decision of what is nothing more nor less than a "one man" Grand Jury consisting of the person of the Prosecuting Attorney or County Solicitor, as the case may be.
The procedure had in this case, assuming the plea in abatement to be true, does not conform to the requirements of law, therefore the court erred in denying the plea.
  BROWN, J., concurs. *Page 765